
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1342
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Ms. Schakowsky (for
			 herself, Ms. Matsui,
			 Mr. Arcuri,
			 Ms. Berkley,
			 Mr. Blumenauer,
			 Ms. Castor of Florida,
			 Mrs. Christensen,
			 Ms. Clarke,
			 Mr. Connolly of Virginia,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. DeFazio,
			 Mr. Deutch,
			 Mr. Doggett,
			 Ms. Fudge,
			 Ms. Giffords,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Ms. Hirono,
			 Mr. Holt, Mr. Johnson of Georgia,
			 Ms. Kaptur,
			 Ms. Kilpatrick of Michigan,
			 Mr. Klein of Florida,
			 Mr. Larson of Connecticut,
			 Mr. Loebsack,
			 Mr. Michaud,
			 Ms. Moore of Wisconsin,
			 Ms. Richardson,
			 Mr. Rodriguez,
			 Ms. Roybal-Allard,
			 Mr. Schauer,
			 Ms. Slaughter,
			 Ms. Speier,
			 Ms. Titus,
			 Ms. Tsongas,
			 Ms. Woolsey,
			 Ms. DeLauro, and
			 Mr. Foster) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Entitled the Seniors Bill of
		  Rights.
	
	
		Whereas older Americans are a diverse group of men and
			 women who have worked hard all their lives to provide for their families and
			 defend our Nation during critical periods in history and for their years of
			 service deserve a dignified, secure, and independent retirement;
		Whereas the percentage of the United States population
			 that is 65 years of age and older is rapidly expanding, including expanding
			 percentages of aging Veterans;
		Whereas many Americans are living longer, working longer,
			 and enjoying healthier, more active lifestyles than past generations;
		Whereas older Americans rely heavily on Federal programs
			 such as Social Security, Medicare, and Medicaid, and Tri-Care for Veterans to
			 meet their needs for financial security and high quality, affordable health
			 care;
		Whereas the Older Americans Act of 1965 is
			 the primary Federal commitment providing community-based social services and
			 nutritional support to elderly Americans and funds services for over 10,000,000
			 older Americans annually;
		Whereas notwithstanding Federal programs, older Americans
			 experience greater financial losses in time of economic downturn and are
			 subject to higher incidences of poverty, hunger, and homelessness;
		Whereas older Americans seek to leave a legacy of a strong
			 and stable economy to future generations that maintains a commitment to Social
			 Security, Medicare, Medicaid, and Veterans benefits;
		Whereas older Americans are increasingly the victims of
			 fraud, scams, exploitation, and even physical abuse that threaten their
			 dignity, financial security, and access to quality health care; and
		Whereas this Congress has passed
			 legislation to protect the dignity of older Americans by strengthening our
			 efforts to eliminate waste, fraud, and abuse in Medicare and Medicaid, and to
			 prevent irresponsible lending practices that target elderly clients and that
			 threaten to erode the resources that they have worked their entire lives to
			 save: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Congress should unwaveringly uphold the dignity and
			 independence of older Americans by supporting efforts that guarantee for
			 them—
			(1)financial
			 security,
			(2)quality and
			 affordable health and long-term care,
			(3)protection from
			 abuse, scams, and exploitation,
			(4)a
			 strong economy now and for future generations, and
			(5)safe and livable
			 communities with adequate housing and transportation options.
			
